           Case 1:18-md-02865-LAK Document 279 Filed 02/26/20 Page 1 of 5

Hughes                                                                                 Hughes Hubbard & Reed LLP
                                                                                                One Battery Park Plaza

Hubbard                                                                                New York, New York 10004-1482
                                                                                         Telephone: +1 (212) 837-6000

&Reed                                                                                           Fax: +1 (212) 422-4726
                                                                                                   hugheshubbard.com

                                                                                                       Marc A. Weinstein
                                                                                                                   Partner
                                                                                          Direct Dial: + 1 (212) 83 7-6460
                                                                                          Direct Fax: +1 (212) 299-6460
                                                                                    marc.weinstein@hugheshubbard.com




                                                    February 26, 2020



   BYECF

   Honorable Lewis A. Kaplan
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

              Re:       In re Customs and Tax Administration of the Kingdom of Denmark
                        (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

   Dear Judge Kaplan:

          This letter relates to all cases in the MDL. Pursuant to Pretrial Order No. 14, the parties
   submit this joint status report on the topics identified in the Court's Order, as follows:

   Schedule for further proceedings: The parties jointly propose the following schedule for
   further proceedings:

      •   3/27 /20: deadline to file amended pleadings/add parties
      •   12/15/20: complete fact discovery
      •   2/15/21: initial expert reports
      •   4/15/21: rebuttal expert reports
      •   5/31/21: complete all discovery, including experts
      •   7/30/21: summary judgment motions filed
      •   8/31/21: summary judgment opposition papers filed
      •   9/21/21: summary judgment reply papers filed
      •   45 days after summary judgment motions are fully briefed: joint pre-trial order for SDNY
          cases

   Requests for international assistance: To date, Plaintiff has requested, and the Court has
   issued, two letters rogatory to Denmark. The first concerned information about and received
   from counsel for a whistleblower in Denmark. After the letters rogatory was submitted to the
         Case 1:18-md-02865-LAK Document 279 Filed 02/26/20 Page 2 of 5
Honorable Lewis A. Kaplan                                                                             2
February 26, 2020


Danish court, the whistleblower's counsel objected to providing any additional information,
representing that (i) he had no additional documents or information beyond what was provided to
SKAT in 2015, and (ii) the whistleblower's identity should remain confidential because he
continues to fear for his life, he received "source protection" from the Danish State Prosecutor
for Serious Economic and International Crime (S0IK) when he originally provided information
to S0IK as a result of valid concerns for his personal safety, and his identification can
compromise the ongoing criminal investigation in Denmark. In addition, S0IK submitted a
letter stating that disclosure of the whistleblower's identity could adversely impact S0IK's
criminal investigation. Based on these representations, Plaintiff did not seek to compel further
discovery.

       The second letter rogatory concerned information from Danish bank SEB, which bank
Sanjay Shah has claimed served as a sub-custodian for Danish shares. That letter rogatory has
been provided to the Danish Ministry of Justice and the production of information/documents
should follow.

       Plaintiff intends to submit a request for letters rogatory to the British Virgin Islands and
the Cayman Islands for documents related to various entities established in those countries in
connection with the refund scheme.

Document production, discovery of electronically stored information, and depositions:

        Plaintiffs productions: To date, Plaintiff has produced approximately 97,000 pages of
documents in discovery, inclusive of electronically stored information ("ESI"), which includes
Plaintiffs production of the internal files on each defendant pension plan, emails from review of
17 custodians, and documents obtained from various third-parties. Plaintiff is continuing to
review and produce documents to Defendants, and is in the process of meeting and conferring
with Defendants on certain aspects of Defendants' January 17, 2020 Second Request for
Documents. Defendants' Second Request includes requests for the documents that Plaintiff has
obtained from two companies in Dubai controlled by Sanjay Shah, whose affiliated entities
issued thousands of dividend credit advices purporting to evidence ownership of Danish
shares. Plaintiff obtained the documents pursuant to search orders issued by the Dubai
International Financial Centre Court. In accordance with the European Union General Data
Protection Regulation, which protects the privacy of personal data, Plaintiff intends to seek an
order providing that Plaintiff will produce the documents to defendants without redacting
personal data, subject to an amended protective order to protect the confidentiality of any such
data.

      Defendants' productions: The status of productions of documents and ESI by the
Defendants reflects when the Plaintiff filed suit against each group. The Defendants from the
May 2018 complaints have completed substantial document and ESI productions and continue to
work with Plaintiff on addressing outstanding items. The Defendants from the February 2019
complaints are continuing to produce documents and ESI to the Plaintiff.
        Case 1:18-md-02865-LAK Document 279 Filed 02/26/20 Page 3 of 5
Honorable Lewis A. Kaplan                                                                        3
February 26, 2020


       Status of Third-party Defendant ED&F Man's production: Plaintiff and third-party
defendant ED&F Man have opposing views as to the status ofED&F Man's production of
documents to date.

       Plaintiff's Position: Third-party defendant ED&F Man has not produced a single
       document despite the Court's November 7, 2019 Order for such discovery to
       proceed. Based on a meet and confer with ED&F Man's counsel on January 29, 2020,
       we understand that ED&F Man is required to produce all documents for its litigation in
       the United Kingdom by October 2020, and to produce on an interim rolling basis on May
       1, July 31, and September 1. We further understand from that meet and confer with
       ED&F Man that there is no plan or commitment for what might be produced by ED&F
       Man on those interim dates, and that ED&F Man does not intend to produce documents
       on a faster schedule to comport with the discovery process in the MDL. ED&F Man's
       counsel did not ask SKAT to agree to the UK schedule in the MDL (but rather insisted
       that was all they would do), and such a request would have been rejected. On February
       14, 2020, Plaintiff proposed to ED&F Man to prioritize for production specific categories
       of documents critical to advancing the U.S. litigation. ED&F Man has not responded.

       ED&F Man's Position: Third-party defendant ED&F Man has negotiated a schedule with
       Plaintiff for discovery in the English Action, in which SKAT has requested and ED&F
       Man has agreed to a search of 149 keywords to be applied to 4 million documents held by
       ED&F Man. By order of the English Court, ED&F Man is now reviewing and producing
       all documents responsive both to SKAT's requested keywords and relevant to the issues
       in dispute, with such discovery to be delivered on a rolling basis on May 1, 2020, July 31,
       2020 and September 1, 2020, and to be completed by no later than October 2, 2020. At a
       meet and confer with SKAT's New York counsel on January 29, 2020, ED&F Man
       requested that SKAT agree to production of documents in the MDL on the same basis as
       requested by and agreed with SKAT in the English Action. SKAT has not responded to
       this request. ED&F contends that document discovery between the same two parties in
       two cases that are addressing identical transactions should be coordinated. Where a
       District Court and a foreign court have jurisdiction over related matters, "voluntary
       means may be available to achieve coordination and thereby reduce duplicative activity,
       minimize the risks of conflict, and avoid unnecessary expense." Manual on Complex
       Litigation, Fourth, Section 20, p. 17 (2004). Contrary to SKAT's suggestion that the
       Court ordered a specific discovery schedule in its November 7 Order, the Court instead
       recognized that discovery in the two proceedings would largely overlap. Indeed the
       schedule for completion of document discovery in the English Action is entirely
       consistent with the discovery schedule proposed in this Joint Status Report. On February
        14, 2020, Plaintiff proposed to ED&F Man to prioritize for production specific categories
       of documents. ED&F Man is responding today with an initial production of requested
       documents.

       Depositions: To date, Plaintiff has taken depositions of two defendants: Svetlin Petkov
and Carl Vergari. Plaintiff has noticed or is in the process of confirming dates for seven
additional Defendant depositions in March and April. The Defendants have not yet noticed
         Case 1:18-md-02865-LAK Document 279 Filed 02/26/20 Page 4 of 5
Honorable Lewis A. Kaplan                                                                                 4
February 26, 2020


depositions of the Plaintiff, as they are continuing to receive and review documents and ESI
productions from the Plaintiff.

Reasonably Foreseeable Discovery: Plaintiff anticipates taking approximately 35 additional
party depositions, as well as non-party depositions. To the extent issues arise through discovery
which requires information from foreign locations, Plaintiff may need to seek additional letters
rogatory for documents or testimony. The Defendants might serve a third set of document
requests to Plaintiff depending on the progression of document and ESI discovery. Defendants
also anticipate noticing depositions of certain of Plaintiffs current and former employees and
other members of the Kingdom of Denmark at or near the conclusion of Plaintiffs document
productions in the next few months. All parties anticipate serving interrogatories and/or requests
for admission in the later stages of discovery. Plaintiff and at least some subset of Defendants
are likely to engage experts, and the parties have proposed an expert discovery schedule.

Streamlining Discovery: The parties have streamlined document discovery to the extent
possible as Plaintiffs document requests have been standard requests to each defendant, and
defendants have jointly issued two document demands to Plaintiff. For efficiency purposes,
meet and confers with respect to Defendants' document requests have been conducted by lead
counsel on behalf of the defense group. For interrogatories and requests for admission, SKAT
intends to serve a standard set of questions applicable to all defendants and, only to the extent
necessary, a smaller set of tailored questions for certain defendants. The Defendants anticipate
submitting joint interrogatories and requests for admission to the Plaintiff and only a limited set
of individualized interrogatories or requests for admission if necessary and depending on
particular claims or issues of fact or state law. The Defendants also intend to designate a single
attorney to ask questions of the Plaintiffs employees during each deposition. The parties are
also exploring with Plaintiff the extent to which depositions can be limited in number for
efficiency.

       The parties have competing proposals for the number of interrogatories and requests for
admission Plaintiff and each Defendant will be permitted to serve, which have not yet been
resolved.

        The parties note that the lead counsel role has contributed to the efficiency in these
proceedings but that the proposed order governing the guidelines for the lead counsel's role has
not yet been granted by the Court.

Summary judgment motions: Plaintiff anticipates filing one motion for summary judgment in
which it would group defendants and claims into categories, and thereby avoid duplication of
making separate arguments as to each defendant and claim. The Defendants anticipate filing a
motion for summary judgment that addresses common issues of fact and law among the group.
To the extent individual Defendants seek to file a motion for summary judgment on matters
unique to particular Defendants, they will seek to identify other similarly-situated Defendants to
bring such motions jointly.

Trial: In lieu of selecting one bellwether case for trial, Plaintiff proposes to categorize the
various cases into three main groups, resulting in only three trials in this District: (i) all cases in
         Case 1:18-md-02865-LAK Document 279 Filed 02/26/20 Page 5 of 5
Honorable Lewis A. Kaplan                                                                            5
February 26, 2020


which at least one of Roger Lehman, Matthew Tucci, and Doston Bradley is a named defendant;
(ii) all cases in which at least one of Richard Markowitz, John von Merkensteijn, Robert
Klugman, and Michael Ben-Jacob is a named defendant; and (iii) all cases in which the
defendant pension plan's custodian was ED&F Man. Based on discovery to date, the cases
within each of the three groups present similar fact patterns, which will permit an economy of
scale for trial for each group. Plaintiff proposes that the Court select a trial date for the first of
the three trials, but without selecting which group will proceed first until a later date, so that all
counsel and parties are prepared to proceed to trial on the date selected by the Court. Defendants
have not yet had an opportunity to consider this proposal.

Settlement/Mediation: Plaintiff has been and remains willing to discuss settlement with any
individual defendant or groups of defendants. For example, in May 2019, Plaintiff settled with a
large group of individuals and entities associated with 80 U.S. pension plans, for DKK 1.55
billion, prior to filing suits against those individuals and entities. SKAT has also entered into
two smaller settlements, each with a U.S. pension plan and associated person prior to filing suit.
In SKAT' s view, it is premature to consider mediation.




                                                   Marc A. Weinstein

cc:   All counsel ofrecord (via email, with attachment)
